             Case 13-11482-KJC    Doc 5091-1   Filed 10/18/18   Page 1 of 6



                                       Exhibit 1

                                 (Whipple Declaration)




DOCS_DE:221574.1 25016/001
             Case 13-11482-KJC           Doc 5091-1      Filed 10/18/18       Page 2 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------- x
                                    :
In re:                              : Chapter 11
                                    :
EXIDE TECHNOLOGIES,                 : Case No. 13-11482 (KJC)
                                    :
               Reorganized Debtor.1 :
                                    :
-------------------------------- x

      DECLARATION OF BARRY WHIPPLE IN SUPPORT OF REORGANIZED
       DEBTOR’S OMNIBUS REPLY IN SUPPORT OF THE REORGANIZED
     DEBTOR’S OBJECTIONS TO CERTAIN INSUFFICIENT DOCUMENTATION,
        NO LIABILITY, PREVIOUSLY DISCHARGED AND MISCLASSIFIED
                        FORMER EMPLOYEE CLAIMS

        1.      My name is Barry Whipple. I am over the age of 18 and competent to testify. I

am the Senior Director of Finance in the Shared Services department at Exide Technologies

(“Exide” or the “Reorganized Debtor”). I submit this declaration in support of the Reorganized

Debtor’s Omnibus Reply in Support of the Reorganized Debtor’s Objections to Certain

Insufficient Documentation, No Liability, Previously Discharged and Misclassified Employee

Claims (the “Reply”). I have read and am familiar with the contents of the Reply.2

        2.      I have held my current position with Exide since April 1, 2006. As a result of my

time with Exide, my review of relevant documents, and my discussions with other members of

the Shared Services department at Exide, I am familiar with all aspects of Exide’s payroll

processing and recordkeeping. Except as otherwise noted, I have personal knowledge of the

matters set forth herein and all facts set forth in this Declaration are based on my personal

1
 The last four digits of the Reorganized Debtor’s taxpayer identification number are 2730. The
Reorganized Debtor’s corporate headquarters are located at 13000 Deerfield Parkway, Building 200,
Milton, Georgia 30004.
2
 Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the
Reply.
                Case 13-11482-KJC       Doc 5091-1       Filed 10/18/18       Page 3 of 6



knowledge, my discussions with other members of Exide’s payroll department, and my review

of relevant documents. I am authorized to submit this Declaration on behalf of Exide and if

called to testify as a witness in this matter, I could and would testify competently to the facts set

forth herein.

        3.       Upon information and belief, Exide’s books and records accurately reflect, among

other things, its liabilities (including amounts thereof) to its creditors.

        4.       I have reviewed the Objections to each Disputed Claim and am familiar with the

information contained therein and the exhibits annexed thereto.

A.      Rachel Clay

        5.       To the best of my information and belief, and after a thorough and reasonable

review of Exide’s books and records and the Clay Claim, I have determined that Clay’s total

severance claim was $86,065.20. Of that amount, Exide paid Clay (i) $662.04 and $7,172.13 on

April 30, 2013, (ii) $7,172.13 on May 15, 2013, (iii) $7,172.13 on May 31, 2013, and

(iv) $12,475.00 on July 18, 2013. The payment made on July 18, 2013 reflects payment for the

priority portion of Clay’s severance claim pursuant to section 507(a)(4) of the Bankruptcy Code,

which was authorized pursuant to the Wage Orders. [Docket No. 319.]

        6.       Pursuant to the foregoing, the Clay Claim should be reclassified as a general

unsecured nonpriority claim in the amount of $51,411.77.

B.      Jerry Coleman

        7.       To the best of my information and belief, and after a thorough and reasonable

review of Exide’s books and records and the Coleman Claim, I have determined that Coleman

has been paid in full for all wages owed on account of his employment with Exide. In the

Coleman Claim, Coleman asserts an unsecured priority claim for employee wages and severance



                                                   2
             Case 13-11482-KJC       Doc 5091-1      Filed 10/18/18    Page 4 of 6



in the amount of $3,150. Neither the Coleman Claim nor his response to the Objection contain

any documentation supporting his claim.

       8.     Coleman’s employment with Exide terminated on or about March 31, 2009.

Exide’s books and records do not reflect any amounts due to Coleman on account of his former

employment with Exide for either wages or severance. This is consistent with Exide’s standard

procedure of paying its former employees any outstanding wages promptly after termination of

their employment at Exide.

       9.     Pursuant to the foregoing, the Coleman Claim should be disallowed in its entirety.

C.     Michael Prude

       10.    To the best of my information and belief, and after a thorough and reasonable

review of Exide’s books and records and the Prude Claim, I have determined that Exide has no

liability to Prude on account of his former employment with Gould National Battery (“GNB”).

In the Prude Claim, Prude asserts an unsecured priority claim for employee wages and other

compensation in the amount of $12,475. Although the Prude Claim contains no documentation

supporting his claim, Prude asserts in response to the Objection that he worked for GNB and quit

in 1989.

       11.    Exide does not have GNB payroll records dating back to 1989 and Exide has not

have any record of employing Prude after it purchased GNB in 2000. The Prude Claim also

contains no documentation or other information establishing a factual basis for Prude’s assertion

that he is owed wages by Exide. Accordingly, Exide has no liability to Prude on account of his

former employment at GNB.

       12.    Pursuant to the foregoing, the Prude Claim should be disallowed in its entirety.




                                               3
              Case 13-11482-KJC       Doc 5091-1      Filed 10/18/18    Page 5 of 6



D.      Reynaldo Rodriguez

        13.    To the best of my information and belief, and after a thorough and reasonable

review of Exide’s books and records and the Rodriguez Claim, I have determined that Exide has

no liability to Rodriguez for severance payments related to his former employment with Exide.

In the Rodriguez Claim, Rodriguez asserts an unsecured priority claim for unpaid severance in

the amount of $20,400. Based on Exide’s records, Rodriguez was employed by the Debtor until

his employment terminated on or about December 2, 2004. Exide has no record of entering into

a severance agreement with Rodriguez in connection with the termination of his employment in

2004.

        14.    Pursuant to the foregoing, the Rodriguez Claim should be disallowed in its

entirety.

E.      Don F. Smith, Jr.

        15.    To the best of my information and belief, and after a thorough and reasonable

review of Exide’s books and records and the Smith Claim, I have determined that Exide has no

liability to Smith on account of his former employment with Exide. In the Smith Claim, Smith

asserts an unsecured claim pursuant for “wages, salaries and compensation (income protection

plan)” in the amount of $6,292.77. In support of the Smith Claim, Smith attached a copy of the

proof of claim he filed in the 2002 Chapter 11 Case for severance obligations incurred prior to

the commencement of the 2002 bankruptcy petition. In his response to the Objection, Smith

included a copy of an income protection agreement dated as of November 15, 2001 in support of

the Smith Claim. To my knowledge, the Smith Claim was previously satisfied, discharged and

released in full by order of the Court in the 2002 Chapter 11 Case.

        16.    Pursuant to the foregoing, the Smith Claim should be disallowed in its entirety.



                                                4
Case 13-11482-KJC   Doc 5091-1   Filed 10/18/18   Page 6 of 6
